IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : No. 270
                                         :
APPOINTMENT TO THE APPELLATE             : APPELLATE COURT RULES DOCKET
COURT PROCEDURAL RULES                   :
COMMITTEE                                :
                                         :
                                         :
                                         :
                                         :


                                      ORDER


PER CURIAM


         AND NOW, this 25th day of May, 2017, J. Andrew Crompton, Esquire, Dauphin

County, is hereby appointed as a member of the Appellate Court Procedural Rules

Committee for a term of three years, commencing July 1, 2017.